               Case 1:20-cv-07053-RA Document 9 Filed 12/08/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JAMES RUOCCHIO, et al.,                                           DATE FILED: 12-8-20

                             Plaintiffs,
                                                                      20-CV-7053 (RA)
                        v.
                                                                           ORDER
 PEOPLE’S REPUBLIC OF CHINA, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiffs filed this action on August 31, 2020. Dkt. 1. Summonses were issued five days later,

on September 4, 2020. Dkt. 7. To date, no proof of service has been filed on the docket. No later than

December 15, 2020, Plaintiffs shall submit a status letter notifying the Court of the status of its efforts

to serve process on Defendants.

SO ORDERED.

Dated:      December 8, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
